DETAILED ACTION 
Claims 1-15 and 17-20, submitted on April 8, 2021, are allowed.   
Rejoinder 
Claims 1-12 are directed to allowable compounds and compositions thereof.  Claims 13-15 and 17-20, directed to methods of using the allowable compounds, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully exam-ined for patentability under 37 CFR 1.104.  See MPEP 821.04(B).  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction require-ment in the action mailed on October 30, 2020 is hereby withdrawn.  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to double patenting over the claims of the instant application.  Once a restriction requirement is withdrawn, the double-patenting safe harbor of 35 U.S.C. 121 is no longer available.  See MPEP 804.01.  The requirement for a species election is also withdrawn. 
Withdrawn Rejections 
The objection to claim 10 is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted April 8, 2021, at § 3) to be persuasive.  
The rejection of claims 1, 4, and 7-9 under 35 U.S.C. 112(b) as being indefinite is with-drawn in view of applicant’s arguments (Remarks at § 4) and the various amendments to the claims.  
The rejection of claims 1-10 and 12 under 35 U.S.C. 103 as being unpatentable over Schunck (US 2012/0122972 A1) is withdrawn because applicant’s arguments (Remarks at § 5) are persuasive.  The rejection of claims 1-10 and 12 for nonstatutory double patenting over Patent No. 9,272,991 B2 is withdrawn for substantially the same reason.  
The provisional rejection of claims 1-10 and 12 for nonstatutory double patenting over copending Application No. 15/113,139 is withdrawn because the benzothiazole has been deleted from the definition of “X” in the instant claims.  
The provisional rejection of claims 1-10 and 12 for nonstatutory double patenting as being unpatentable over copending Application No. 16/089,461 is withdrawn because the instant application is in condition for allowance and it has an earlier effective filing date (July 22, 2016) than the ‘461 application (April 3, 2017).  See MPEP 804(I)(B)(1)(b)(i).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628